                                                    2:20-mj-07102-EIL # 7 Page 1 of 2
                    2:20-mj-07102-EIL *SEALED* # 3 (Court only) Page 1 of             6
                                                                                                                   E-FILED
                                                                                    Tuesday, 25 August, 2020 03:20:26 PM
AO 93C (08/18   Warrant Tele hone or Other Rc:liuble Electronic Means
                                                                                             Clerk, U.S. District Court, ILCD


                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                 Central District of Illinois

                  In the Matter of the Search of                                )
             (Briefly describe the property to be searched                      )
              or identify the person by name and address)                       )      Case No. 20-MJ-7102
     lnfonnation Associated With Google User Accounts                           )
    Swambash@gmail.com & Brianrlewis78@gmail.com,                               )
         more particularly described on Attachment A                            )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the          Northern_____ _ District of                   California ________
(identify the person or describe the property to be searched and give its location):
  Information Associated With Google User Accounts Swambash@gmail.com and Brianrlewis78@gmail.com, more particularly
  described on Attachment A which is attached hereto and made a part hereof, that is stored at premises controlled by Google,
  1600 Amphitheatre Parkway, Mountain View, California 94043



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (Identify the person or describe the property to be seized):
  See Attchment B




          YOU ARE COMMANDED to execute this warrant on or before             August I I. 2020            (not to exceed I 4 days)
      r;/ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom. or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant. must prepare an inventory
as required by law and promptly return this warrant and inventory to                Eric I. Long, U.S. Magistrate Judge
                                                                                                    (United States Magistrate Judge)
     0 Pursuant to 18 U.S.C. § 3103a(b). I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial). and authorize the officer executing this warrant to delay notice to the person who. or whose
property, will be searched or seized (check the appropriate box)
     0 for - - days (not to exceed 30)             •
                                               until. the facts justifying. the later specific date of --~-·····----~--··- .

                                                        1:20 p.m.                                    s/Eric Long
Date and time issued:          07/29/2020

City and state: Monti_ce_l_lo~,_IL_ _ _ _ _ _ _ _ __                                            Eric I. Long, U.S. Magistrate Judge
                                                                                                          Printed name and title
                                       2:20-mj-07102-EIL # 7 Page 2 of 2
                    2:20-mj-07102-EIL *SEALED* # 3 (Court only) Page 2 of 6
A093C (08/18) Warrant by Telephone or Other Reliable Electronic Mcans(Page 2)

                                                                           Return
Case No.:                               Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-MJ-7102                   ~{Jl,1.f             ,a'JT.!:' zow /l}l/                   <,not:.'-':       I /f.JC ·
 ,~o
Inventory made in the P(~ence of:
              101:>0
                                    1
                             Koe-sn-:A_ . . .
Inventory of the property taken and name(s} of any person(s) seized:
     1.) .zip File 3898665-20200803-1.zip 10.4 MB in size
     2.) Letter 3898665.pdf (certificate) 237KB in size




                                                                        Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

                                                                                s/Ronald Borowczyk
Date: ~ , IJ        ii/°' to Z.O
